Citation Nr: 1409650	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-40 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for residuals of a right ankle injury.

2.  Entitlement to service connection for residuals of a right ankle injury.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for residuals of a right knee injury.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to August 1981.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2013, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him, and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  38 C.F.R. § 3.103(c) (2013).  

A claim for service connection for a low back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran's upper back, right knee, and hearing loss claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1982 rating decision denied service connection for residuals of a right ankle injury.
2.  Evidence added to the record since the September 1982 rating decision raises a reasonable possibility of substantiating the claim.

3.  The evidence demonstrates the Veteran has chronic right partial anterior talofibular and anterioinferior tibiofibular tears as a result of a right ankle injury during active service.

4.  The Veteran's PTSD is shown to have developed as a result of traumatic events in service including his fear of hostile military activity.


CONCLUSIONS OF LAW

1.  New and material evidence was received, and the claim for entitlement to service connection for residuals of a right ankle injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Chronic right partial anterior talofibular and anterioinferior tibiofibular tears are shown to have been incurred as a result of service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  PTSD was incurred as a result of military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In any event, and, as will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a residuals of a right ankle injury has indeed been received and further that service connection for residuals of a right ankle injury are warranted.  Similarly, the Board finds that service connection for PTSD is warranted.  Thus, any further discussion of VA's duty to notify and to assist the Veteran with respect to the right ankle and PTSD portions of his appeal is not necessary.  

New and Material Evidence-Right Ankle

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, a September 1982 rating decision denied entitlement to service connection for residuals of a right ankle injury.  The RO, in essence, found that, at that time, there was no evidence of a disability.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The evidence added to the record since September 1982 includes VA treatment reports, private treatment reports, and statements and testimony in support of the claim from the Veteran and his spouse.  VA treatment records include reports dated in August 2010 and September 2010 which note that the Veteran had a 30-year history of chronic right ankle pain and that a magnetic resonance imaging (MRI) scan revealed chronic partial anterior talofibular and anterioinferior tibiofibular tears to the right ankle.  

Based upon the evidence of record, the Board finds that the evidence received since the September 1982 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes medical evidence indicating a current right ankle disorder not previously of record that may reasonably result in substantiation of the claim.  Therefore, the claim must be reopened. 

Service Connection-Right Ankle

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

A grant of service connection on the merits requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2012).

Based upon the evidence of record, the Board finds that the Veteran has chronic partial anterior talofibular and anterioinferior tibiofibular tears as a result of a right ankle injury during active service.  VA treatment records dated in August 2010 note that the Veteran had a 30 year history of chronic right ankle pain.  A September 2010 report notes that MRI studies revealed chronic partial anterior talofibular and anterioinferior tibiofibular tears to the right ankle.  The examiner found that the Veteran's right ankle pain was associated with trauma in 1980 during active service.  The Veteran's service treatment records show that he sustained a right ankle injury in February 1980, but that X-rays revealed no significant abnormalities.  The diagnoses included right ankle sprain.  As the September 2010 VA examiner related the Veteran's present right ankle disorders to an injury in service, the Board finds the service connection claim must be granted.

Service Connection--PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  Diagnoses of mental disorders must conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that "a clear ... PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria ....").  

The Board also notes that, during the course of this appeal VA regulations related to PTSD claims were revised to include that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or a psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

In this case, the Veteran contends that he has PTSD as a result of events in service including having witnessed a fellow serviceman crash and burn during training at Fort Bragg, North Carolina; having witnessed the wounding of a person shot while weapons were being cleared during platoon formation; seeing dead bodies passed across the border; and having feared for his life every day during the 13 months he served inside the demilitarized zone (DMZ) in Korea.  Service personnel records show that he served in Korea as a security guard from August 1980 to August 1981.  

VA psychological testing in September 2006 revealed the presence of a number of clinically significant symptoms of PTSD and revealed findings consistent with diagnoses of generalized anxiety disorder and mild depression.  It was noted that the Veteran reported having experienced symptoms related to worry during service and feelings of restlessness while serving in Korea where he felt most vulnerable to attack.  He described having sleep problems as a result of the North Korean propaganda broadcasts that prompted worry.  The examiner noted that the Veteran had described a number of highly stressful military events, but the examiner found the criteria for a diagnosis of PTSD were not met because the Veteran did not describe a psychologically traumatic event.  

Subsequent VA treatment reports show that the Veteran was provided diagnoses of PTSD with anxiety secondary to an incident in Korea when he witnessed an accidental shooting.  In a February 2010 statement the Veteran's VA psychiatrist certified that he was under his care with a diagnosis of PTSD.

Based upon the evidence of record, the Board finds the Veteran's PTSD is shown to have developed as a result of traumatic events in service including his fear of hostile military activity.  The Veteran's report of fear while serving inside the DMZ is consistent with circumstances of his service.  The evidence of record clearly shows that the Veteran's VA medical care providers have found his symptom presentation to warrant a diagnosis of PTSD.  In light of the revised VA regulations concerning PTSD claims based upon a fear of hostile military activity, the fact that the Veteran's reported stressful events are consistent with his service in the DMZ, as well as the medical evidence of record associating a number of clinically significant symptoms of PTSD with the Veteran's service in Korea, the Board finds service connection for PTSD is warranted.

ORDER

New and material evidence having been received sufficient to reopen a claim for service connection for residuals of a right ankle injury, the appeal is granted to this extent.  

Entitlement to service connection for chronic right partial anterior talofibular and anterioinferior tibiofibular tears is granted.

Entitlement to service connection for PTSD is granted.


REMAND

Further review of the record reveals that the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining service connection claims by correspondence dated in April 2006.  
VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that he has cervical stenosis, a right knee disorder, and bilateral hearing loss as a result of active service.  He asserts that his cervical spine and right knee disorders were incurred as a result of an injury on an obstacle course during service in Panama and parachute jumps over the course of his military career.  He has reported that he believed that a work-related neck injury may have exacerbated a neck injury that he sustained during jump training in service.  He also asserts that he had hearing loss as a result of aircraft and weapons noise in service.  

The Board further notes that service records show that the Veteran sustained an injury in a fall in February 1980 and that he was awarded a parachutist badge.  Private medical records dated in February 2006 noted the Veteran was off from work and provided diagnoses including cervical stenosis and a cervical herniated nucleus pulposus with radiculopathy.  No opinion as to etiology was provided.  The Board further notes that the record shows that the Veteran sustained a work-related neck injury in approximately 2005 and that he had filed workman's compensation and disability retirement claims.  The private medical records associated with those claims are not of record and may assist the Veteran in substantiating his claims.

A November 2009 VA audiology examination report found bilateral hearing loss was present upon discharge in 1981, but that current audiologic testing revealed bilateral hearing loss that was not disabling for compensation purposes.  The examiner, however, provided no explanation for the apparent inconsistent hearing acuity findings.  The Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any neck, right knee, and hearing loss treatment.  He should be specifically requested to provide additional information and treatment records associated with his work-related injury in 2005 and any workman's compensation or disability retirement claims.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds, appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice of: (a) the specific records VA is unable to obtain; (b) the efforts made to obtain those records; (c) any further action to be taken by VA with respect to the claim; and (d) his ultimate responsibility for providing the evidence.

2.  Then, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has present cervical spine and/or right knee disorders that were either incurred or aggravated as a result of active service or that were aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  

3.  Also, schedule the Veteran for a VA audiology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a hearing loss, currently or for any identifiable period of time during the course of this appeal, that was incurred or aggravated as a result of service, including his conceded in-service acoustic trauma.  The examiner must review the claims file, including the audiometric findings reported in July 1981, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


